Dismissed and Memorandum Opinion filed January 20, 2005








Dismissed and Memorandum Opinion filed January 20,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-01182-CV
____________
 
JEFFREY RANDAL
HAGERLIN, Appellant
 
V.
 
REAGAN DENMON
HAGERLIN, Appellee
 

 
On Appeal from the
246th District Court
 Harris County, Texas
Trial Court Cause
No. 03‑44275 
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed November 8, 2004.
On January 7, 2005, appellant filed a motion to dismiss the
appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed January 20, 2005.
Panel consists of Justices Yates,
Edelman, and Guzman.